The motion for rehearing in this cause asks that the appeal be reinstated on the claim that the record has been perfected.
We find that there has been filed a paper which is apparently a copy of the jury's verdict, with the filing date, and also a copy of the entries on the judge's trial docket. The district clerk has signed a statement, which is not a certificate, saying that it "is a full and complete record of this supplemental transcript, and other than the docket entries as shown above there is no judgment and no sentence of record in said cause."
If that statement be correct there is no final judgment and certainly no right of appeal.
The motion for rehearing is overruled.
             ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.